Name: 2005/110/EC: Council Decision of 31 January 2005 appointing a Danish member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2006-06-13; 2005-02-09

 9.2.2005 EN Official Journal of the European Union L 36/3 COUNCIL DECISION of 31 January 2005 appointing a Danish member of the Committee of the Regions (2005/110/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Danish Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions (1). (2) A seat as a member of the Committee of the Regions has fallen vacant following the resignation of Mr Jens KRAMER MIKKELSEN, of which the Council was notified on 2 December 2004, HAS DECIDED AS FOLLOWS: Sole Article Mr Lars ENGBERG, Overborgmester i KÃ ¸benhavns Kommune, is hereby appointed a member of the Committee of the Regions in place of Mr Jens KRAMER MIKKELSEN for the remainder of his term of office, ending on 25 January 2006. Done at Brussels, 31 January 2005. For the Council The President J. ASSELBORN (1) OJ L 24, 26.1.2002, p. 38.